           Case 6:19-cv-01364-AA Document 17 Filed 11/08/19 Page 1 of 1
            Case: 19-35842, 11/08/2019, ID: 11494613, DktEntry: 5, Page 1 of 1

                                                                            FILED
                      UNITED STATES COURT OF APPEALS                          NOV 8 2019

                                                                         MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




 DENNIS RAYBOULD,                                 No.    19-35842

                Plaintiff-Appellant,              D.C. No. 6:19-cv-01364-AA
                                                  District of Oregon,
  v.                                              Eugene

 RUSHMORE LOAN MANAGEMENT
 SERVICES, LLC; et al.,                           ORDER

                Defendants-Appellees.


        The court’s order of November 8, 2019 was entered in error and is vacated.

                                               FOR THE COURT


                                               By: Stephen Liacouras
                                               Chief Circuit Mediator


sl/mediation
